ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Status of Claims / Amendments
	This office action is in response to RCE referred above.
Claims 1, 3-7, 9-19 are presently pending and active (claims 1, 7, 13 are independent claims). 28 is amended by the applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Albert Penilla on 11/01/2021.
The application has been amended as follows: 

In the Claims:
1. (Currently amended) A plasma processing system including a chamber having an interior region that is exposed to plasma when processing a substrate, the internal region includes surfaces of parts of the chamber, the plasma processing system comprising,
a controller interfaced with the chamber, the controller including,
a detector interfaced with the chamber to enable control of a scope, the scope is configured for insertion into the chamber to inspect the interior region of the chamber without breaking a vacuum of the chamber, the detector includes an optical processor for identifying a characteristic of material present on a surface being inspected via the scope in between processing of the substrate, and the scope includes,
a face having an emitter disposed thereon for emitting light wave signals toward the surface being inspected, the surface is of a part in the chamber, and
a sensor integrated in the face of the scope and disposed proximate 
a positioning system for moving the scope and said face of the scope toward or away from said surface and angling said face of the scope toward other surfaces of parts in said chamber;
a tool model processor configured to receive information regarding the identified characteristic of the material present on the surface and interface with a tool model for 
wherein the adjustment is configured to compensate for an anticipated drift in in
the process based on the identified characteristic of the material present on the surface
and data from the tool model.

3. (Currently amended) The plasma processing apparatus 1 [2], wherein the positioning system is configured to move the scope into the internal region in between processing of substrates and move the scope out of the internal region during processing of substrates.

4. (Currently amended) The plasma processing apparatus 

5. (Currently amended) The plasma processing apparatus 

6. (Currently amended) The plasma processing apparatus 



a chamber having an interior region that is exposed to plasma when processing a substrate, the internal region includes surfaces of consumable parts of the chamber;
a controller, including,
a detector being interfaced with the chamber to enable control of a scope, the scope is configured for insertion into the chamber to inspect the interior region of the chamber without breaking a vacuum of the chamber, and data obtained from the detector is used to identify a characteristic of material present on a surface being inspected via the scope in between processing of the substrate, and the scope includes,
a face having an emitter disposed thereon for emitting light wave signals toward the surface being inspected, the surface is of the consumable part of the chamber, and
a sensor integrated in the face of the scope and disposed
a positioning system for moving the scope and said face of the scope toward or away from said surface, and angling said face of the scope toward said surface of said consumable part;
a tool model processor configured to receive information regarding the identified characteristic of the material present on the surface and interface with a tool model for the plasma processing system to identify an adjustment to a process to be performed by the plasma processing system, wherein the adjustment is configured to compensate for anticipated drift based on the identified characteristic of the material present on the surface and data from the tool model.

a chamber having an interior region that is exposed to plasma when processing a substrate, the internal region includes surfaces of structures of the chamber and surfaces of consumable parts of the chamber;
a controller interfaced with the chamber for controlling processing of a recipe to be used when processing the substrate, the recipe defines a plurality of parameters to be set for supplying chemistries and setting conditions of the chamber;
a detector being interfaced with the chamber to enable control of a scope, the scope is configured for insertion into the chamber to inspect the interior region of the chamber without breaking a vacuum of the chamber, and data from the detector is used to identify a characteristic of material present on the surface being inspected via the scope, and the scope includes, 
a face having an emitter disposed thereon for emitting light wave signals toward the surface being inspected, the surface is of a consumable part of the chamber, and a sensor integrated in the face of the scope and disposed proximate 
a positioning system configured for moving the face of the scope to one or more locations including angling the face of the scope to be directed toward the consumable part or other consumable parts of the internal region of the chamber, the positioning system configured to 
a tool model processor configured to receive information regarding the identified characteristic of the material present on the surface and information regarding a process performance of the recipe obtained from an inspection of one or more substrates to construct a tool model, the tool model maintains correlations between the characteristic of the material present on the surface and information regarding the process performance of the recipe;
wherein tool model is updated by the tool model processor when processing one or more additional substrates.
Allowable Subject Matter
Claims 1, 3 -7, 9-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Tegeder, Ham, Lin, Matsumoto) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " the scope is configured for insertion into the chamber to inspect the interior region of the chamber without breaking a vacuum of the chamber, the detector includes an optical processor for identifying a characteristic of material present on a surface being inspected via the scope in between processing of the substrate, and the scope includes,
a face having an emitter disposed thereon for emitting light wave signals toward the surface being inspected, the surface is of a part in the chamber, and
a sensor integrated in the face of the scope and disposed proximate 
or away from said surface and angling said face of the scope toward other surfaces of parts in said chamber”, in the context of other limitations of the claim. Applicant’s remarks (pages 7-9) dated 06/23/2021 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716